ON MOTION FOR CLARIFICATION OR REHEARING

PER CURIAM.
Appellant’s motion for clarification or rehearing is granted and we withdraw our prior opinion in this cause and substitute the following therefor. This appeal is dismissed for lack of jurisdiction as the notice of appeal was not timely filed. This dismissal is without prejudice to appellant’s right to move the agency to vacate the *1122order on grounds that he was prejudiced by the delay in his receipt of the order.
DISMISSED.
BOOTH, MINER and KAHN, JJ., concur.